--------------------------------------------------------------------------------


EXHIBIT 10.4


MEMOMORANDUM OF AGREEMENT


Norwegian Shipbroker’s Association’s Memorandum of Agreement for sale and
purchase of ships adopted by the Baltic and international maritime council
(BIMCO) in 1956 Code name SALEFORM 1993 
Revised 1966, 1983 and 1986/87



Dated: 21 June 2006


Timberhill Shipping Limited hereinafter called the Sellers, have agreed to sell,
and Barnes Bridge Shipping Limited, guaranteed by MC Shipping Inc.
hereinafter called the Buyers, have agreed to buy
Name: LPG/C Tycho Brahe
Classification Society/Class: GL+100 A5 E with freeboard 4,3 m Type - 2G NLS
Liquified Gas Tanker+ MC E AUT INERT RI


Built: 1982
By: Papenburg - Germany Os. L. Meyer



Flag: Norway
Place of Registration: Oslo



Call Sign: LALT5
Grt/Nrt: 12,183 / 3,798



Register IMO Number: 8108731


hereinafter called the Vessel, on the following terms and conditions:


Definitions


"Banking days" are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.


"In writing" or "written" means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.


"Classification Society" or "Class" means the Society referred to in line 4.


1. Purchase Price USD 15,100,000.00 (Fifteen million one hundred thousand) to
Owners Including 1% broker commission to Inge Steensland paid by the Sellers.


2. Deposit


As security for the correct fulfillment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within three (3) London
banking days from the date of this Agreement has been signed by fax by both
parties. This deposit shall be placed with HSH Nordbank 50
Gerhart-Hauptmann-Platz, 20095 Hamburg, Account Number to be nominated
And held by them in a joint account for the Sellers and the Buyers, to be
released in accordance with joint written instructions of the Sellers and the
Buyers. Interest, if any, to be credited to the Buyers. Any fee charged for
holding the said deposit shall be borne equally by the Sellers and the Buyers.
Buyers to provide any documentation required by Sellers’ bank in order to open
and maintain the joint account.


3. Payment


The said Purchase Price shall be paid in full free of bank charges to  Seller’s
nominated bank account with HSH Nordbank, 50 Gerhart-Hauptmann-Platz, 20095
Hamburg, Account No: 118 003 3483, IBAN No: DE91 2105 0000 1180 0334 83, SWIFT:
HSHNDEHH
on delivery of the Vessel, but not later than 3 banking days after the Vessel is
in every respect physically ready for delivery in accordance with the terms and
conditions of this Agreement and Notice of Readiness has been given in
accordance with Clause 5.


--------------------------------------------------------------------------------



4. Inspections


a)* The Buyers have inspected and accepted the Vessel's classification records.
The Buyers have also inspected the Vessel at/in Houston on 14th May, 2006
and have accepted the Vessel following this inspection and the sale is outright
and definite, subject only to the terms and conditions of this Agreement.


b)* The Buyers shall have the right to inspect the Vessel's classification
records and declare whether same are accepted or not within  later than 24 hour
after receipt of the reports.
The Sellers shall provide for inspection of the Vessel at/in 
The Buyers shall undertake the inspection without undue delay to the Vessel.
Should the Buyers cause undue delay they shall compensate the Sellers for the
losses thereby incurred. The Buyers shall inspect the Vessel without opening up
and without cost to the Sellers. During the inspection, the Vessel's deck and
engine log books shall be made available for examination by the Buyers. If the
Vessel is accepted after such inspection, the sale shall become outright and
definite, subject only to the terms and conditions of this Agreement, provided
the Sellers receive written notice of acceptance from the Buyers within 72
hours after completion of such inspection.
Should notice of acceptance of the Vessel's classification records and of the
Vessel not be received by the Sellers as aforesaid, the deposit together with
interest earned shall be released immediately to the Buyers, whereafter this
Agreement shall be null and void. 


* 4a) and 4b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 4a) to apply.


5. Notices, time and place of delivery


a) The Sellers shall keep the Buyers well informed of the Vessel's itinerary and
shall provide the Buyers with 20,15,10,7,3 , and 1 days notice of the estimated
time of arrival at the intended place of drydocking/underwater
inspection/delivery. When the Vessel is at the place of delivery and in every
respect physically ready for delivery in accordance with this Agreement, the
Sellers shall give the Buyers a written Notice of Readiness for delivery.


b) The Vessel shall be delivered and taken over safely afloat at a safe and
accessible berth or anchorage at/in within vessel’s trading area, always subject
to the Pool’s schedule and commitments, port to be mutually agreed subject to
Buyers’ reasonable acceptance. Vessel shall be delivered under inert gas or
vapors of last cargo
in the Sellers' option.


Expected time of delivery: 15th June - 31st July 2006


Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14): 31st July 2006


c) If the Sellers anticipate that, notwithstanding the exercise of due diligence
by them, the Vessel will not be ready for delivery by the cancelling date they
may notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date. Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 7 running days of
receipt of the notice or of accepting the new date as the new cancelling date.
If the Buyers have not declared their option within 7 running days of receipt of
the Sellers' notification or if the Buyers accept the new date, the date
proposed in the Sellers' notification shall be deemed to be the new cancelling
date and shall be substituted for the cancelling date stipulated in line 61.


--------------------------------------------------------------------------------



If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original cancelling date.


d) Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.


6. Drydocking/Divers Inspection


a)** The Sellers shall place the Vessel in drydock at the port of delivery for
inspection by the Classification Society of the Vessel's underwater parts below
the deepest load line, the extent of the inspection being in accordance with the
Classification Society's rules. If the rudder, propeller, bottom or other
underwater parts below the deepest load line are found broken, damaged or
defective so as to affect the Vessel's class, such defects shall be made good at
the Sellers' expense to the satisfaction of the Classification Society
without condition/recommendation*.


b)** (i) The Vessel is to be delivered without drydocking. However, the Buyers
shall have the right at their expense to arrange for an underwater inspection by
a diver approved by the Classification Society prior to the delivery of the
Vessel. The Sellers shall at their cost make the Vessel available for such
inspection. The extent of the inspection and the conditions under which it is
performed shall be to the satisfaction of the Classification Society. If the
conditions at the port of delivery are unsuitable for such inspection, the
Sellers shall make the Vessel available at a suitable alternative place near to
the delivery port.


(ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel's class, then unless repairs can be carried out afloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel's underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society's rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel's
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost the underwater inspection
and the Classification Society's attendance.


(iii) If the Vessel is to be drydocked pursuant to Clause 6 b) (ii) and no
suitable dry-docking facilities are available at the port of delivery, the
Sellers shall take the Vessel to a port where suitable drydocking facilities are
available, whether within or outside the delivery range as per Clause 5 b). Once
drydocking has taken place the Sellers shall deliver the Vessel at a port within
the delivery range as per Clause 5 b) which shall, for the purpose of this
Clause, become the new port of delivery. In such event the cancelling date
provided for in Clause 5 b) shall be extended by the additional time required
for the drydocking and extra steaming, but limited to a maximum of 14 running
days.


However, if any damage is found to the underwater parts which affects the
vessel’s class, but the class surveyor approves the Vessel to trade until the
next class scheduled drydocking with the recommendation(s) relating to such
damage, then the Sellers shall be liable for costs directly related to the
repairs of such damage including the cost of procuring necessary spare part and
forwarding charges, if any, based on the average of two quotations obtained from
first class repairers, one each by the buyers and the Sellers, and the Buyers
shall accept delivery of the Vessel as is with such recommendation(s). The
average of the two quotations shall be deducted from the balance of the Purchase
Price at the time of delivery. The class surveyor shall be the sole arbitrator
as to whether the underwater damages, if any, will impose any recommendation(s).
Should the scheduled number of days for the repairs exceed the scheduled number
of days for the drydock then the vessel to be on-hire for those additional days.


--------------------------------------------------------------------------------



c) If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above


(i) the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society's rules for tailshaft survey and consistent with the
current stage of the Vessel's survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel's class, those parts shall be renewed or made good at the Sellers'
expense to the satisfaction of the Classification Society without
condition/recommendation*.


(ii) the expenses relating to the survey of the tailshaft system shall be borne
by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel's
class*.


(iii) the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society's fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.


(iv) the Buyers' representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.


(v) the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers' or the Classification surveyor's work, if any, and without affecting
the Vessel's timely delivery. If, however, the Buyers' work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers' work
shall be for the Buyers' risk and expense. In the event that the Buyers' work
requires such additional time, the Sellers may upon completion of the Sellers'
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock  and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).
* Notes, if any, in the surveyor's report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.
** 6 a) and 6 b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 6 a) to apply.


7. Spares/bunkers, etc.


The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore. All spare parts and spare equipment including spare
tail-end shaft(s) and/or spare propeller(s)/propeller blade(s), if any,
belonging to the Vessel at the time of inspection used or unused, whether on
board or not shall become the Buyers' property, but spares on order are to be
excluded. Forwarding charges, if any, shall be for the Buyers' account. The
Sellers are not required to replace spare parts including spare tail-end
shaft(s) and spare propeller(s)/propeller blade(s) which are taken out of spare
and used as replacement prior to delivery, but the replaced items shall be the
property of the Buyers. The radio installation and navigational equipment shall
be included in the sale without extra payment if they are the property of the
Sellers. Unused stores and provisions shall be included in the sale and be taken
over by the Buyers without extra payment supported by vouchers.


--------------------------------------------------------------------------------



Prior to delivery Sellers to prepare a list of major spares and stores on board
and ashore.


The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers' flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers' vessel(s), shall be excluded without compensation. Captain's, Officers'
and Crew's personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):
Gas bottles, videotel library, safety library, entertainment library, GSM phone
(sim card), Charterers software, Owners/Managers computer and communication
software, Q/A manuals, Q/A documentation, Q/A certificates, correspondence with
Maersk, logbooks and report files.


Buyers agree to take over the licenses and pay any licence fees after the sale.


The Buyers shall take over the remaining bunkers and unused lubricating oils in
storage tanks and sealed drums and pay Seller’s net contract prices supported by
vouchers. Bunkers on board at time of delivery are the property of Charterers.
The current net market price (excluding barging expense) at the port and date
of delivery of the Vessel.
Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.


8. Documentation
The place of closing: London


In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, namely:


a) Legal Bill of Sale in a form recordable in Bahamas (the country in which the
Buyers are to register the Vessel), warranting that the Vessel is free from all
encumbrances, mortgages and maritime liens or any other debts or claims
whatsoever, duly notarially attested and legalized by the consul of such country
or other competent authority.


b) Current Certificate of Ownership issued by the competent authorities of the
flag state of the Vessel.


c) Confirmation of Class issued within 72 hours prior to delivery.


d) Current Certificate issued by the competent authorities stating that the
Vessel is free from registered encumbrances.


e) Certificate of Deletion of the Vessel from the Vessel's registry or other
official evidence of deletion appropriate to the Vessel's registry at the time
of delivery, or, in the event that the registry does not as a matter of practice
issue such documentation immediately, a written undertaking by the Sellers to
effect deletion from the Vessel's registry forthwith and furnish a Certificate
or other official evidence of deletion to the Buyers promptly and latest within
4 (four) weeks after the Purchase Price has been paid and the Vessel has been
delivered.


f) Any such additional documents as may reasonably be required by the competent
authorities for the purpose of registering the Vessel, provided the Buyers
notify the Sellers of any such documents as soon as possible after the date of
this Agreement.
At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.


At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all Plans, manuals etc., as far as available which are
on board the Vessel. Other certificates which are on board the Vessel shall also
be handed over to the Buyers unless the Sellers are required to retain same, in
which case the Buyers to have the right to take copies. Other technical
documentation which may be in the Sellers' possession shall be promptly
forwarded to the Buyers at their expense, if they so request. The Sellers may
keep the Vessel's log books but the Buyers to have the right to take copies of
same.


--------------------------------------------------------------------------------



9. Encumbrances


The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.


10. Taxes, etc.


Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers' flag shall be for the Buyers' account, whereas similar charges
in connection with the closing of the Sellers' register shall be for the
Sellers' account.


11. Condition on delivery


The Vessel with everything belonging to her shall be at the Sellers' risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear excepted. However, the Vessel shall
be delivered with her class maintained without condition/recommendation*, free
of average damage affecting the Vessel's class, and with her classification
certificates valid for 3 6 months and
national certificates, as well as all other certificates the Vessel had at the
time of inspection, valid and unextended without condition/recommendation* by
Class or the relevant authorities at the time of delivery.
The Buyers have agreed to compensate the Buyers USD 50,000 tot be deducted on
payment of the Purchase Price as per clause 1, as full and final settlement for
accepting the condition of the exhaust gas boiler (thermal oil), class Coce 0146
as it was at the time of inspection.
"Inspection" in this Clause 11, shall mean the Buyers' inspection according to
Clause 4 a) or 4 b), if applicable, or the Buyers' inspection prior to the
signing of this Agreement. If the Vessel is taken over without inspection, the
date of this Agreement shall be the relevant date.
* Notes, if any, in the surveyor's report which are accepted by the
Classification Society
without condition/recommendation are not to be taken into account.


12. Name/markings


Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.


13. Buyers' default


Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.
Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers. If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.


14. Sellers' default


Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.


--------------------------------------------------------------------------------



Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.


15. Buyers' representatives


After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place two representatives on board the
Vessel at their sole risk and expense upon arrival at on or about 
These representatives are on board for the purpose of familiarisation and in the
capacity of observers only, and they shall not interfere in any respect with the
operation of the Vessel. The Buyers' representatives shall sign the Sellers'
letter of indemnity prior to their embarkation.


Buyers to pay USD 10 per day per person for meals plus actual expenses for
communication incurred or slop chest used. Said amount is to be paid at time of
delivery together with the purchase price.


16. Arbitration


a)* This Agreement shall be governed by and construed in accordance with English
law and any dispute arising out of this Agreement shall be referred to
arbitration in London in accordance with the Arbitration Acts 1950 and 1979 1966
or any statutory modification or re-enactment thereof for the time being in
force, one arbitrator being appointed by each party. On the receipt by one party
of the nomination in writing of the other party's arbitrator, that party shall
appoint their arbitrator within fourteen days, failing which the decision of the
single arbitrator appointed shall apply. If two arbitrators properly appointed
shall not agree they shall appoint an umpire whose decision shall be final.


For disputes of less than USD 50,000 (fifty thousand) the LMAA Small Claims
Procedure shall Apply.


b)* This Agreement shall be governed by and construed in accordance with Title 9
of the United States Code and the Law of the State of New York and should any
dispute arise out of this Agreement, the matter in dispute shall be referred to
three persons at New York, one to be appointed by each of the parties hereto,
and the third by the two so chosen; their decision or that of any two of them
shall be final, and for purpose of enforcing any award, this Agreement may be
made a rule of the Court.
The proceedings shall be conducted in accordance with the rules of the Society
of Maritime Arbitrators, Inc. New York.


c)* Any dispute arising out of this Agreement shall be referred to arbitration
at subject to the procedures applicable there.
The laws of shall govern this Agreement. 
* 16 a), 16 b) and 16 c) are alternatives; delete whichever is not applicable.
In the absence of deletions, alternative 16 a) to apply.


17.   Charter
Upon delivery to Buyers, the Vessel shall be delivered back into a time charter
with Sellers, Messrs Sartfell Shipping Limited for 24 months plus up to 90 days
in Sellers’ option at a rate of USD 540,000 per calendar months/pro rata.


--------------------------------------------------------------------------------



18.


The Sellers confirm that to the best of their knowledge the Vessel is not black
listed by the Arab Boycott League or any other organization.


19.     Touch bottom


The Sellers confirm that to the best of their knowledge the Vessel has not
touched bottom since last Drydock.


20.      Originals


This Memorandum of Agreement has been made out in two Originals, one for the
Sellers and one for the Buyers.
 
 
Signed by:
               
The Sellers
 
The Buyers
Timberhill Limited
 
Barnes Bridge Shipping Limited

 
 

--------------------------------------------------------------------------------